In an action for a divorce and ancillary relief, the father appeals from an order of the Supreme Court, Suffolk County (Farneti, J.), dated January 18, 2007, which denied his cross motion, in effect, to prohibit contact between the parties’ child and the mother’s boyfriend Joseph Galante during the mother’s visitation.
Ordered that the order is affirmed, with costs.
The determination of visitation is within the sound discretion of the trial court based upon the best interests of the child, and its determination will not be set aside unless it lacks a sound and substantial basis in the record (see Matter of Kachelhofer v Wasiak, 10 AD3d 366 [2004]; Vinciguerra v Vinciguerra, 294 AD2d 565, 565-566 [2002]). In the instant case, the Supreme Court’s determination has a sound and substantial basis in the record. Schmidt, J.P., Skelos, Covello and Balkin, JJ., concur.